Exhibit 10.47

EXHIBIT A TO

MASTER AGREEMENT

FORM OF

MANAGEMENT AGREEMENT

This MANAGEMENT AGREEMENT (as the same may be amended, modified, and
supplemented from time to time, this “Agreement”), dated as of
[                    ] (the “Effective Date”), is by and among the Persons
identified on the signature pages to this Agreement as Verizon Contributors
(collectively, “Verizon Contributors” and each, a “Verizon Contributor”), the
Persons identified on the signature pages to this Agreement as Verizon Lessors
(collectively, “Verizon Lessors” and each, a “Verizon Lessor”),
[                    ], a Delaware limited liability company (“Tower Operator”),
and the Persons identified on the signature pages to this Agreement as Sale Site
Subsidiaries (collectively, the “Sale Site Subsidiaries” and each, a “Sale Site
Subsidiary”). Capitalized terms used and not defined herein have the meanings
set forth in the Master Agreement (as defined below). The rules of construction
set forth in Section 1.2 of the Master Agreement shall apply to this Agreement,
mutatis mutandis. Verizon Contributors, Verizon Lessors, Tower Operator and Sale
Site Subsidiaries are sometimes referred to in this Agreement as a “Party” and
collectively as the “Parties”.

RECITALS

A. Tower Operator, Verizon Communications Inc., a Delaware corporation, the Sale
Site Subsidiaries, [Acquiror], a [State] [corporation/limited liability
company], and the Verizon Lessors are parties to that certain Master Agreement,
dated as of [                    ] (as amended, modified and supplemented from
time to time, the “Master Agreement”).

B. As a condition to, and simultaneously with the Initial Closing under the
Master Agreement, the Parties are entering into this Agreement, pursuant to
which:

1. With respect to each Conditional Site, each applicable Verizon Lessor shall
retain its right, title and interest in, to and under such Conditional Site in
accordance with and subject to the terms of the Master Agreement, and Tower
Operator shall manage and operate the Included Property of such Conditional Site
pursuant to the terms of this Agreement. As of the Effective Date, the
Conditional Sites subject to this Agreement are set forth in Exhibit A-1 hereto.

2. With respect to each Pre-Lease Site, the applicable Verizon Lessor shall
retain its right, title and interest in, to and under such Pre-Lease Site in
accordance with and subject to the terms of the Master Agreement, and Tower
Operator shall manage and operate the Included Property of such Pre-Lease Site
pursuant to the terms of this Agreement. As of the Effective Date, the Pre-Lease
Sites subject to this Agreement are set forth in Exhibit A-2 hereto.

3. With respect to each Non-Assignable Site, each applicable Verizon Contributor
shall retain its right, title and interest in, to and under such Non-Assignable
Site in accordance with and subject to the terms of the Master Agreement, and
the applicable Sale Site Subsidiary shall manage and operate the Included
Property of such



--------------------------------------------------------------------------------

Non-Assignable Site pursuant to the terms of this Agreement. As of the Effective
Date, the Non-Assignable Sites subject to this Agreement are set forth in
Exhibit A-3 hereto.

4. The Conditional Sites and the Pre-Lease Sites are collectively referred to
herein as the “Managed MPL Sites”. The Non-Assignable Sites are referred to
herein as the “Managed Sale Sites” and, together with the Managed MPL Sites, are
collectively referred to as the “Managed Sites”. “Manager”, when used in this
Agreement in reference to any Managed MPL Site, shall refer to Tower Operator,
and when used in this Agreement in reference to any Managed Sale Site, shall
refer to the applicable Sale Site Subsidiary.

AGREEMENT

In consideration of the foregoing and the representations, warranties, and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound by this Agreement, the Parties agree as follows:

Section 1. Appointment and Acceptance.

Subject to the terms and conditions of this Agreement, (a) each applicable
Verizon Contributor and Verizon Lessor hereby appoints Manager, and Manager
hereby agrees to act and shall act, as the exclusive operator during the MPL
Site Term (as defined below) of the Included Property of each Managed MPL Site
held by such Verizon Contributor or Verizon Lessor, and (b) each applicable
Verizon Contributor hereby appoints Manager, and Manager hereby agrees to act
and shall act, as the exclusive operator during the Sale Site Term (as defined
below) of the Included Property of each Managed Sale Site held by such Verizon
Contributor. No fee title, leasehold, subleasehold or other real property
interest in a Managed Site is granted pursuant to this Agreement in the Included
Property of any Managed Site. In performing its duties as operator of the
Included Property of the Managed MPL Sites, Manager shall manage, administer and
operate each of the Managed MPL Sites, subject to the provisions of this
Agreement, in a manner consistent with and not less than the standards Tower
Operator uses to manage, administer and operate the Lease Sites under the terms
of the MPL. Manager shall be entitled to and vested with all the rights, powers
and privileges of the applicable Verizon Contributor with respect to the
management, administration and operation of the Included Property of the Managed
Sale Sites as if Manager had such rights, powers and privileges of the
applicable Verizon Contributor with respect to the management, administration
and operation of the Included Property of the Managed Sale Sites, including the
right to review, negotiate and execute extensions, renewals, amendments or
waivers of any existing collocation agreements, ground leases, subleases,
easements, licenses or other similar or related agreements or new collocation
agreements, ground leases, subleases, easements, licenses or similar or related
other agreements. Except as expressly provided herein, in the MPL or MLAs, no
Verizon Contributor or Verizon Lessor shall exercise any rights or take any
actions with respect to the operation, maintenance, leasing or licensing of the
Included Property of any Managed Sites, all such rights being exclusively
reserved to Manager hereunder.

 

-2-



--------------------------------------------------------------------------------

Section 2. Collocation Agreements for Managed Sites.

(a) In respect of the Included Property of each Managed Site, the applicable
Verizon Contributor and each Verizon Lessor does hereby (on its behalf and on
behalf of any Affiliate thereof that is a party thereto) delegate all of its
respective rights, duties, obligations and responsibilities under the
Collocation Agreements to Manager for the MPL Site Term or Sale Site Term, as
applicable, as to such Included Property for periods occurring from and after
the Effective Date, subject to, with respect to Managed MPL Sites, Section 6(h)
of the MPL, and, with respect to the Managed Sale Sites, Section 8(f) of the
Sale Site MLA, and shall execute all documentation reasonably requested and
prepared by Manager to confirm same to a counterparty under a Collocation
Agreement, at Manager’s cost and expense within 15 Business Days of receipt of a
request therefor from Manager; provided, however, that, if such Verizon
Contributor or Verizon Lessor reasonably determines it to be unduly burdensome,
such Verizon Contributor or Verizon Lessor shall not be required to obtain any
new board resolutions from any Person that is a corporation or similar
resolutions or approvals from any Person that is a limited liability company,
partnership, trust or other legal entity. In accordance with and subject to the
provisions of, with respect to the Managed MPL Sites, Section 2(d) and Section 6
of the MPL and, with respect to the Managed Sale Sites, Section 2(f) and
Section 8 of the Sale Site MLA, Manager may enter into waivers, amendments,
extensions, restatements, renewals and any other documentation relating to any
Collocation Agreements, to the extent they apply to the Managed Sites, or enter
into new collocation agreements (including site supplements or site subleases)
applicable to the Managed Sites. Each Verizon Contributor and Verizon Lessor
hereby (i) assigns and delegates to Manager the sole and exclusive right to
perform the obligations of and assert and exercise the rights of such Verizon
Contributor or Verizon Lessor under all Collocation Agreements during the MPL
Site Term or Sale Site Term, as applicable, with respect to Managed Sites,
subject to, in the case of the Managed MPL Sites, the provisions of Section 2(d)
and Section 6 of the MPL, and, in the case of the Managed Sale Sites, the
provisions of Section 2(f) and Section 8 of the Sale Site MLA; provided,
however, that no assignment or delegation made pursuant to this Section 2(a)
shall infringe upon or otherwise limit any rights of any of the Verizon Group
(as defined in the MPL) under the MPL Site MLA or Sale Site MLA, as applicable,
or any other agreement by which one or more Verizon Group Member (as defined in
the MPL) occupies, or provides services to a Managed Site, and (ii) grants
Manager until the expiration of the MPL Site Term or Sale Site Term, as
applicable, a limited power of attorney and hereby appoints Manager as its
attorney-in-fact for the limited purpose of asserting and exercising the rights
expressly granted to such Verizon Contributor or Verizon Lessor under all
Collocation Agreements during the MPL Site Term or Sale Site Term, as
applicable. The rights assigned and delegated to Manager under this paragraph
are subject to Section 4(b)(iv) and Section 6(h) of the MPL and Section 8(f) of
the Sale Site MLA.

(b) Manager does hereby assume and agree to pay and perform all of the duties,
obligations, liabilities and responsibilities of the Verizon Contributors and
Verizon Lessors under the Collocation Agreements affecting each Managed Site
arising during the MPL Site Term or the Sale Site Term, as applicable, except as
otherwise expressly provided in this Agreement or any Collateral Agreement, and
Manager shall receive all revenue, rents, issues or profits payable under the
Collocation Agreements accruing from and after the Effective Date and all
revenue, rents, issues or profits received with respect to such agreements on or
prior to the Effective Date for or with respect to periods from and after the
Effective Date. In the event any Verizon Group

 

-3-



--------------------------------------------------------------------------------

Member (as defined in the MPL) receives Tower Subtenant (as defined in the MPL)
rental payments for any Collocation Agreement relating to periods from or after
the Effective Date, such Verizon Group Member will forward such payment (or
issue payment in an amount equal thereto) to Manager within 30 days of receipt
of such rental payment. The expiration of this Agreement with respect to any
Managed Site, whether by reason of conversion of such Managed Site to a Lease
Site or Assignable Site or otherwise, shall not release Manager of any
obligations in respect of such Managed Site arising during the MPL Site Term or
Sale Site Term, as applicable.

(c) Manager shall be permitted to negotiate and enter into, amend or modify any
new or existing collocation agreements (including site supplements or site
subleases) in its sole discretion, without the consent of any Verizon
Contributor or Verizon Lessor; provided, however, in the case of any Managed MPL
Sites, such collocation agreements must comply with the requirements set forth
in Section 2(d) of the MPL, and must contain the provisions set forth in Exhibit
K to the MPL, mutatis mutandis, and, in the case of any Managed Sale Sites, such
collocation agreements must comply with the requirements set forth in
Section 2(f) of the Sale Site MLA and must contain the provisions set forth in
Exhibit Q to the Sale Site MLA, mutatis mutandis.

Section 3. Rights and Duties of Parties.

(a) Parties’ Relative Rights and Obligations; Right to Verizon Collocation
Space. Except as otherwise expressly provided herein, the Parties hereby agree
that:

(i) Each Verizon Lessor’s agreements, rights and obligations with respect to the
Included Property of each Conditional Site shall be the same, mutatis mutandis,
as if such Site was a Lease Site under the MPL and (to the extent in full force
and effect with respect to such Site) the MPL Site MLA at the Initial Closing
and such Verizon Lessor was a party to (A) the MPL as a Verizon Lessor
(including, for the avoidance of doubt, all agreements with respect to and
obligations under Section 20 of the MPL) and (B) (to the extent in full force
and effect with respect to such Site) the MPL Site MLA as a Verizon Collocator;

(ii) Each Verizon Lessor’s agreements, rights and obligations with respect to
the Included Property of each Pre-Lease Site shall be the same, mutatis
mutandis, as if such Site was a Lease Site under the MPL at the Initial Closing
and such Verizon Lessor was a party to the MPL Site MLA (to the extent in full
force and effect with respect to such Site) as a Verizon Collocator;

(iii) Each Verizon Contributor’s agreements, rights and obligations with respect
to the Included Property of each Non-Assignable Site shall be the same, mutatis
mutandis, as if such Site was an Assignable Site under the Master Agreement and
(to the extent in full force and effect with respect to such Site) the Sale Site
MLA at the Initial Closing, and such Verizon Contributor was a party to (to the
extent in full force and effect with respect to such Site) the Sale Site MLA as
a Verizon Collocator;

 

-4-



--------------------------------------------------------------------------------

(iv) Manager’s agreements, rights and obligations with respect to the management
of the Included Property of each Managed MPL Site shall be the same, mutatis
mutandis, as if each such Site was a Lease Site under the MPL and (to the extent
in full force and effect with respect to such Site) the MPL Site MLA at the
Initial Closing as the Tower Operator;

(v) Manager’s agreements, rights and obligations with respect to the management
of the Included Property of each Managed Sale Site shall be the same, mutatis
mutandis, as if such Site was an Assignable Site under the Master Agreement and
(to the extent in full force and effect with respect to such Site) the Sale Site
MLA at the Initial Closing as a Sale Site Subsidiary (including, for the
avoidance of doubt, the right to manage, administer and operate the Managed Sale
Sites as if Manager were the true owner of the rights, powers and privileges of
the applicable Verizon Contributor with respect to the management,
administration and operation of the Included Property of the Managed Sale
Sites); and

(vi) Except as set forth in the disclosure schedules to the Master Agreement,
each Verizon Lessor and each Verizon Contributor covenants and agrees that it
has not granted and it will not grant to any other Person any rights to use or
operate the Included Property of the Managed Sites during the MPL Site Term or
the Sale Site Term, as applicable, except for (A) rights granted to parties
pursuant to the Collocation Agreements, (B) existing rights of third parties
granted under utility agreements, easements and similar agreements relating to
the Managed Sites, (C) rights of Verizon Group Members to use or operate the
Included Property of the Managed Sites during the MPL Site Term or the Sale Site
Term, (D) rights granted to Manager under the MPL, and (E) as otherwise
permitted under the MPL, the MPL Site MLA or the Sale Site MLA.

(b) Site Related Revenue and Expenses. As of the Initial Closing Date,
prorations of receivables, payables, expenses, and revenue relating to the use,
occupancy and operation of the Included Property of the Managed Sites shall be
governed by Section 2.8 of the Master Agreement. Subject to the foregoing,
during the MPL Site Term or Sale Site Term, as applicable, (i) Manager shall
receive and shall be entitled to all of the revenue generated by the Included
Property of each Managed Site that results from the Permitted Use (as defined in
the MPL) of the Site (other than, with respect to Managed MPL Sites, the Rent
and Pre-Lease Rent as defined in, and payable under, the MPL, any Option
Purchase Price (as defined in the MPL) and revenue generated by a Verizon Group
Member pursuant to the provision of services described in Sections 9(b) or 19(d)
of the MPL Site MLA or Sections 9(b) or 19(d) of the Sale Site MLA), including
all revenue under the Collocation Agreements accruing from and after the
Effective Date and all revenue received under the Collocation Agreements on or
prior to the Effective Date for or with respect to periods from and after the
Effective Date, and no Verizon Contributor or Verizon Lessor or any of their
Affiliates shall be entitled to any of such revenue, and (ii) except as
otherwise expressly provided in this Agreement or any other Collateral
Agreement, Manager shall be responsible for the payment of, and shall pay, all
expenses due and accruing from and after the Effective Date and related to or
associated with the Included Property of the Managed Sites, whether ordinary or
extraordinary, and whether foreseen or unforeseen, including all expenses due
and accruing from and after the Effective Date under the Ground Leases and the
Collocation Agreements. Except as may be expressly provided otherwise in the
Transition

 

-5-



--------------------------------------------------------------------------------

Services Agreement, if any such revenue to which Manager is entitled pursuant to
the preceding sentence is paid to any Verizon Contributor, Verizon Lessor or its
or their Affiliates, such Verizon Contributor, Verizon Lessor or its or their
Affiliate receiving such revenue shall remit such revenue to Manager within 30
days after receiving such revenue. Each Verizon Contributor and Verizon Lessor
shall direct (or cause its Affiliate to direct), in writing, (x) all payers of
amounts due and accruing after the Effective Date under the Collocation
Agreements to pay such amounts to Manager and (y) applicable third parties to
collect from Manager all expenses due and accruing after the Effective Date. For
the avoidance of doubt, nothing in this Agreement gives Manager any right to
receive revenues resulting from any Verizon Collocator permitted use, as set
forth in Section 9(b) of the MPL Site MLA or Section 9(b) of the Sale Site MLA.

(c) The Verizon Contributors and Verizon Lessors, as applicable, shall pay, as
and when due and without duplication of any such payments made under the Master
Agreement or any other Collateral Agreement, Verizon’s Share of Transaction
Revenue Sharing Payments that are required to be made in respect of the payment
contemplated by Section 2.2(b) and Section 3.2 of the Master Agreement or the
payment of rent contemplated by the MLAs or Pre-Lease Rent contemplated by the
MPL, in each case with respect to all Managed Sites and subject to the terms and
conditions of the MLAs or MPL. Manager shall pay, or cause to be paid, as and
when due and without duplication of any such payments made under the Master
Agreement or any other Collateral Agreement, Tower Operator’s Share of
Transaction Revenue Sharing Payments that are required to be made in respect of
the payment contemplated by Section 2.2(b) and Section 3.2 of the Master
Agreement or the payment of rent contemplated by the MLAs or Pre-Lease Rent
contemplated by the MPL, in each case with respect to all Managed Sites.

(d) Responsibility for All Liabilities. Verizon Lessors and Verizon Contributors
hereby assign and delegate to Manager, and Manager hereby accepts and assumes,
all Post-Closing Liabilities with respect to the Included Property of the
Managed Sites. Manager does not accept or assume, and shall be deemed not to
have accepted or assumed, any Excluded Liabilities or any Pre-Closing
Liabilities. Manager shall indemnify the Verizon Indemnified Parties with
respect to the Post-Closing Liabilities as provided in Section 11.2(a) of the
Master Agreement. This Section 3(d) shall survive the termination or expiration
of the MPL Site Term or Sale Site Term, as applicable.

(e) Power of Attorney. For so long as the Included Property of a Managed MPL
Site is subject to this Agreement, each Verizon Lessor hereby grants Manager,
with respect to the Managed MPL Sites, a limited power of attorney and hereby
appoints Manager as its attorney-in-fact for the limited purpose of
(i) preparing, reviewing, negotiating and executing on behalf of such Verizon
Lessor all Authorized Ground Lease Documents (as defined in the MPL), all
Authorized Collocation Agreement Documents (as defined in the MPL) related to
such Managed MPL Site and all other documents necessary to give effect to the
intent of this Agreement or the MPL and the transactions contemplated by this
Agreement, the Master Agreement and the other Collateral Agreements, but
excluding any Unauthorized Documents (as defined in the MPL) and (ii) preparing
and submitting any applications or requests for Governmental Approvals,
including with respect to Zoning Laws (as defined in the MPL), related to
operating such Managed MPL Site or to support the needs of a Tower Subtenant.
For so long as the Included Property of a Managed Sale Site is subject to this
Agreement, each Verizon Contributor hereby grants Manager, with respect to the
Managed Sale Sites, a limited power of attorney and hereby

 

-6-



--------------------------------------------------------------------------------

appoints Manager as its attorney in fact for the limited purpose of
(A) preparing, reviewing, negotiating and executing on behalf of such Verizon
Contributor all documents necessary to give effect to the intent of this
Agreement or the Master Agreement and the transactions contemplated by this
Agreement, the Master Agreement and the other Collateral Agreements, but
excluding any Unauthorized Documents (as defined in the MPL) and (B) preparing
and submitting any applications or requests for Governmental Approvals,
including with respect to Zoning Laws, related to operating such Managed Sale
Site or to support the needs of a Tower Subtenant. The power of attorney granted
herein may be revoked and terminated in accordance with Section 4(b)(iv) of the
MPL.

(i) Each Verizon Contributor and Verizon Lessor agrees to execute, from time to
time, such other documents and certificates (including a separate power of
attorney in the form attached as Exhibit J to the MPL) as Manager may reasonably
request to evidence the powers of attorney granted in this Section 3(e) and the
appointment of Manager as such Verizon Contributor’s or Verizon Lessor’s limited
attorney-in-fact thereby.

(ii) Within 10 Business Days of Manager’s request therefor, each Verizon Lessor
and Verizon Contributor agrees to execute and deliver to Manager and/or such
other parties designated by Manager, such reasonably required documents and
instruments, including, without limitation, affidavits, certifications,
confirmations and or other agreements, to verify and confirm (if true) that any
POA (as defined in the MPL) has not been revoked, rescinded, terminated,
modified or amended and that such POA is in full force and effect and/or to
otherwise facilitate the negotiation, execution and delivery of the documents
and agreements referenced and contemplated in the POA.

(iii) Within 10 Business Days of a Verizon Group Member’s written request
therefor, Manager hereby agrees and covenants to execute and deliver to any such
requesting Persons and/or other parties designated by such requesting Persons,
any reasonably required documents and instruments, including, without
limitation, affidavits, certifications, confirmations, and/or other agreements,
to verify and confirm (if true) the revocation or termination of any POA, if
applicable.

(iv) Each Verizon Contributor and Verizon Lessor agrees to execute and deliver,
as promptly as reasonably practicable and in any event within 15 Business Days
following request therefor by Manager, any other document referred to in this
Section 3(e). Except as expressly provided above in this Section 3(e) or
otherwise in this Agreement or any other Collateral Agreement, Manager shall not
be entitled to act as agent for, or otherwise on behalf of, any Verizon
Contributor, Verizon Lessor or its or their Affiliates under any circumstances
or to bind any Verizon Contributor, Verizon Lessor or its or their Affiliates in
any way whatsoever.

(f) Filing of Financing Statements. Each Verizon Contributor and Verizon Lessor
hereby irrevocably authorizes Manager or its designee to file in any relevant
jurisdiction, at any time and from time to time, (i) any UCC-1 financing
statement, which shall be substantially in the form of Exhibit F to the MPL, and
any amendments thereto, (ii) any memoranda of leases or Managed Sites, which
shall be substantially in the form of Exhibit G to the MPL and any

 

-7-



--------------------------------------------------------------------------------

amendments thereto, (iii) any memoranda of assignment, which shall be
substantially in the form of Exhibit H to the MPL and any amendment thereto, in
each case, to the extent necessary to evidence, perfect or otherwise record
Manager’s management interest in the Included Property of each Managed Site
granted pursuant to this Agreement, the Master Agreement and the other
Collateral Agreements. Each Verizon Contributor and Verizon Lessor agrees,
promptly upon request by Manager, to use commercially reasonable efforts to
provide Manager with any information that is reasonably required or requested by
Manager in connection with the filing of any such financing statement or
document.

(g) Exercise of Purchase Option. Each Verizon Lessor, at its cost and expense,
shall use commercially reasonable efforts, beginning on the date that is six
months prior to the applicable Purchase Option Closing Date (as defined in the
MPL), to obtain any consent or waiver required to give effect to the sale of the
Included Property of each Managed MPL Site that is a Purchase Site (as defined
in the MPL) upon the exercise of the Purchase Option (as defined in the MPL). In
the event that any Verizon Lessor is unable to obtain any consent or waiver
required to give effect to the sale of the Included Property of any Managed MPL
Site that is a Purchase Site by the applicable Purchase Option Closing Date, and
the Included Property of such Managed MPL Site cannot be transferred without
violating the terms of the applicable Ground Lease, then, upon payment of the
full Option Purchase Price (as defined in the MPL) on the applicable Purchase
Option Closing Date (including with respect to such Managed MPL Site), the
Verizon Lessors shall appoint Manager, in perpetuity, as the exclusive operator
of the Included Property of such Managed MPL Site. In furtherance of the
foregoing, the Verizon Lessors and Manager shall enter into documentation
(including applicable powers of attorney) that is reasonably acceptable to
Manager to provide for Manager’s management rights with respect to the Included
Property of such Managed MPL Site, which documentation shall grant and confer to
Manager all rights and privileges (including all rights to receive the revenue
derived from such Managed MPL Site and all rights and powers with respect to the
operation, maintenance, leasing and licensing of such Managed MPL Site) granted
or conferred to Manager pursuant to this Agreement in respect of a Managed MPL
Site; but shall otherwise treat Manager as if Manager was the owner of the
Included Property of such Managed MPL Site and shall not impose on Manager any
of the covenants or restrictions imposed upon it by this Agreement and the
Collateral Agreements; provided, however, that Tower Operator’s indemnification
obligations undertaken pursuant to the MPL shall remain in full force and effect
in accordance with the terms and conditions of the MPL and provided further,
however, that all of Tower Operator’s obligations, and all of the Verizon
Parties’ rights shall continue to apply in full force and effect, mutatis
mutandis, to each such Managed MPL Site as if such site was a Leased Site under
the MPL Site MLA (to the extent still in effect with respect to such Managed MPL
Site).

Section 4. Term of Agreement.

(a) Term for Managed MPL Sites. Subject to Section 3(g), as to each Managed MPL
Site, the term of this Agreement (the “MPL Site Term”) shall commence on the
Effective Date and shall expire on the earlier of (i) the applicable Site
Expiration Date (as defined in the MPL) for such Site if such Site is not
acquired by Tower Operator pursuant to the applicable Purchase Option or
(ii) the applicable Subsequent Closing Date on which such Managed MPL Site is
converted to a Lease Site pursuant to Section 2.5(b) of the Master Agreement.
Notwithstanding the foregoing, however, the MPL Site Term shall terminate upon
any breach by Manager under

 

-8-



--------------------------------------------------------------------------------

the Master Agreement, the MPL or the applicable MPL Site MLA, and which has not
been cured in accordance with the provisions outlined in such agreements. Upon
the expiration of the MPL Site Term with respect to any Managed MPL Site, such
Managed MPL Site shall no longer be subject to the terms and conditions of this
Agreement and shall be deemed to be deleted from Exhibit A-1 or Exhibit A-2
hereto, as applicable. For the avoidance of doubt, pursuant to the provisions of
Section 3(a) of this Agreement, the applicable Site Expiration Date for each
Conditional Site shall be the date that would be the Site Expiration Date for
such Site if such Conditional Site was a Lease Site as of the Initial Closing
Date.

(b) Term for Managed Sale Sites. As to each Managed Sale Site, the term of this
Agreement (the “Sale Site Term”) shall commence on the Effective Date and shall
expire on the applicable Subsequent Closing Date on which such Managed Sale Site
is converted to an Assignable Site pursuant to Section 2.5(b) of the Master
Agreement. Upon the expiration of the Sale Site Term with respect to any Managed
Sale Site, such Managed Sale Site shall no longer be subject to the terms and
conditions of this Agreement and shall be deemed to be deleted from Exhibit A-3
hereto.

Section 5. Certain Acknowledgements and Agreements.

(a) Each Verizon Lessor acknowledges that it is party to the MPL as a “Verizon
Lessor” thereunder. Each Verizon Contributor acknowledges and agrees that it is
a “Verizon Ground Lease Party” under and for purposes of the MPL and, without
limiting in any respect the duties of such Verizon Contributor under
Section 3(a), agrees to be bound by all provisions of the MPL applicable to the
Verizon Ground Lease Parties with the same force and effect, and to the same
extent, as if such Verizon Contributor were a party to the MPL in such capacity.

(b) Manager acknowledges and agrees that it is the Tower Operator under and for
purposes of the MPL, and, without limiting in any respect the duties of the
Manager under Section 3(a), agrees to be bound by all provisions of the MPL
applicable to the Tower Operator with the same force and effect, and to the same
extent, as if Manager were a party to the MPL in such capacity.

Section 6. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

Section 7. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (including Section 5-1401 of the New York General
Obligations Law) as to all matters, including matters of validity, construction,
effect, performance and remedies.

Section 8. Entire Agreement.

This Agreement, the Master Agreement, the MPL, MPL Site MLA, Sale Site MLA,
Verizon Disclosure Letter, the Acquiror Disclosure Letter and the other
Collateral Agreements constitute the entire agreement among the Parties with
respect to the subject matter of the

 

-9-



--------------------------------------------------------------------------------

Agreement, and supersede all other prior agreements, understandings,
representations and warranties both written and oral, among the Parties (or any
of them) with respect to the subject matter hereof. This Agreement shall be
binding upon and inure solely to the benefit of each Party and its successors
and permitted assigns.

Section 9. Fees and Expenses.

Except as otherwise expressly set forth in this Agreement, whether the
transactions contemplated by this Agreement are or are not consummated, all
legal and other costs and expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the Party
incurring such costs and expenses.

Section 10. Notices.

All notices, requests, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been delivered (i) the next Business Day when sent overnight by a nationally
recognized overnight courier service, (ii) upon transmission of an e-mail
(followed by delivery of an original via nationally recognized overnight courier
service), or (iii) upon delivery when personally delivered to the receiving
Party. All such notices and communications shall be sent or delivered as set
forth on Schedule 10 attached hereto or to such other person(s), e-mail address
or address(es) as the receiving Party may have designated by written notice to
the other Party. All notices delivered by any Verizon Group Member shall be
deemed to have been delivered on behalf of all Verizon Group Members. All
notices shall be delivered to the relevant Party at the address set forth on
Schedule 10 attached hereto.

Section 11. Amendment.

This Agreement may be amended, modified or supplemented only by written
agreement of the Parties.

Section 12. Time of Essence.

Time is of the essence in this Agreement, and whenever a date or time is set
forth in this Agreement, the same has entered into and formed a part of the
consideration for this Agreement.

Section 13. Specific Performance.

Each Party recognizes and agrees that, in the event of any failure or refusal by
any Party to perform its obligations required by this Agreement, remedies at Law
would be inadequate, and that in addition to such other remedies as may be
available to it at Law, in equity or pursuant to this Agreement, each Party may
seek injunctive relief and may enforce its rights under, and the terms and
provisions of, this Agreement by an action for specific performance to the
extent permitted by applicable Law. Each Party hereby waives any requirement for
security or the posting of any bond or other surety in connection with any
temporary or permanent award of injunctive, mandatory or other equitable relief.
Subject to Section 15, nothing contained in this Agreement shall be construed as
prohibiting any Party from pursuing any other remedies

 

-10-



--------------------------------------------------------------------------------

available to it pursuant to the provisions of this Agreement or applicable Law
for such breach or threatened breach, including the recovery of damages.

Section 14. Jurisdiction.

Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (c) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party hereto and (d) agrees that service of process upon
such Party in any such action or proceeding shall be effective if notice is
given in accordance with Section 10 of this Agreement.

Section 15. WAIVER OF JURY TRIAL.

EACH PARTY TO THIS AGREEMENT WAIVES ITS RIGHT TO A JURY TRIAL IN ANY COURT
ACTION ARISING AMONG ANY OF THE PARTIES HEREUNDER, WHETHER UNDER OR RELATING TO
THIS AGREEMENT, AND WHETHER MADE BY CLAIM, COUNTER CLAIM, THIRD-PARTY CLAIM OR
OTHERWISE.

Section 16. Assignment.

(a) Except as provided pursuant to Section 13.6 of the Master Agreement with
respect to any Verizon Restructuring Transaction, no Verizon Lessor may assign,
sell, convey, transfer, lease, sublease, license or otherwise dispose of this
Agreement with respect to the Managed MPL Sites or any of its rights, duties or
obligations under this Agreement with respect to the Managed MPL Sites in whole
or in part without the consent of Manager. Any attempted assignment without the
required consent shall be null and void ab initio. Nothing herein shall affect
or impair the ability of any parent company of a Verizon Lessor to sell, convey,
transfer, assign or otherwise dispose of its ownership interest in such Verizon
Lessor to the extent expressly permitted by Section 18(c)(iv) of the MPL.

(b) Except as provided pursuant to Section 13.6 of the Master Agreement with
respect to any Verizon Restructuring Transaction, no Verizon Lessor may assign,
sell, convey, transfer, lease, sublease, license or otherwise dispose of this
Agreement with respect to the Managed Sale Sites or any of its rights, duties or
obligations under this Agreement with respect to the Managed Sale Sites in whole
or in part without the consent of Manager. Any attempted assignment without the
required consent shall be null and void ab initio.

(c) Manager may assign, sell, convey, transfer, lease, sublease, license or
otherwise dispose of this Agreement with respect to the Managed Sale Sites or
any of its rights, duties or obligations under this Agreement with respect to
the Managed Sale Sites in whole or in part without the consent of any Verizon
Contributor or Verizon Lessor.

 

-11-



--------------------------------------------------------------------------------

(d) Manager may assign, sell, convey, transfer, lease, sublease, license or
otherwise dispose of this Agreement with respect to the Managed MPL Sites or any
of its rights, duties or obligations under this Agreement with respect to the
Managed MPL Sites in whole or in part to the same extent as if the Managed MPL
Sites were Lease Sites under the MPL.

To the extent a Party hereto has the right to and desires to exercise an
assignment or other transfer under (a), (b) or (c) above, the Parties hereby
agree to bifurcate this Agreement as may be required to give effect to such
assignment or other transfer.

Section 17. Effect on Other Agreements.

Except as expressly provided in this Agreement, no provision of this Agreement
shall in any way modify the express provisions set forth in the Master
Agreement, the MPL, the MPL Site MLA or the Sale Site MLA. For the avoidance of
doubt, notwithstanding any other section of this Agreement or any other
Collateral Agreement, the provisions of Section 2.10 (Tax Matters) of the Master
Agreement shall govern Tax matters with respect to the transactions contemplated
by this Agreement and the other Collateral Agreements. If any provision in any
other section of this Agreement or any other Collateral Agreement conflicts with
the provisions of Section 2.10 (Tax Matters) of the Master Agreement, the
provisions of Section 2.10 (Tax Matters) of the Master Agreement shall control.

Section 18. Collateral Agreement.

The Parties acknowledge and agree that this Agreement constitutes a Collateral
Agreement for purposes of the Master Agreement.

Section 19. Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to
(i) effect the original intent of the Parties as closely as possible and (ii) to
ensure that the economic and legal substance of the transactions contemplated by
this Agreement to the Parties is not materially and adversely affected as a
result of such provision being invalid, illegal or incapable of being enforced,
in each case, in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible. If following the modification(s) to this Agreement described in
the foregoing sentence, the economic and legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any Party, all other conditions and provisions of this Agreement shall remain
in full force and effect.

[Remainder of page intentionally left blank]

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A TO

MASTER AGREEMENT

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the date first above written.

 

VERIZON CONTRIBUTORS: [INSERT SIGNATURE BLOCK FOR:] By:

 

Name:

 

Title:

 

VERIZON LESSORS: [INSERT SIGNATURE BLOCK FOR:] By:

 

Name:

 

Title:

 

TOWER OPERATOR: [                                         ] By:

 

Name:

 

Title:

 

SALE SITE SUBSIDIARIES: [INSERT SIGNATURE BLOCK FOR:] By:

 

Name:

 

Title:

 